DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election of Group I corresponding to claims 1, 3-5, 9-11 in the reply on 05/15/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group, there being no allowable generic or linking claim.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 recites “outside” in line 3.  It is unclear whether the claimed “outside” is identical to or a different feature from the claimed “outside” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “the outside”.  Appropriate correction is required.
	Claim 4 recites “a portion” in line 3.  It is unclear whether the claimed “a portion” is identical to or a different feature from the claimed “a portion” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “the portion”.  Appropriate correction is required.
	Claim 9 recites “outside” in line 3.  It is unclear whether the claimed “outside” is identical to or a different feature from the claimed “outside” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “the outside”.  Appropriate correction is required.
	Claim 9 recites “a portion” in line 3.  It is unclear whether the claimed “a portion” is identical to or a different feature from the claimed “a portion” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “the portion”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over JULURI (US 20160160364 A1).
Regarding claim 1, JULURI teaches a light absorbing device (see the absorber 100) (see Fig. 1) comprising: 
a light reflecting layer (see the base mirror plane 105); 
a dielectric layer (see the photocatalytic matrix 103 & spacer layer 104; [0054] FIG. 6 is an example photocatalytic metamaterial comprised of a nanocomposite layer of gold particles embedded in a TiO2 (or SiO2) matrix. The nanocomposite layer is disposed adjacent to a spacer layer which is composed of TiO2 or SiO2) disposed on the light reflecting layer (see Fig. 1); and 
a plurality of metal nanostructures (see the metal nanostructures of the metal nanoparticles 102) disposed on the dielectric layer (see Fig. 1 attached below), 
wherein each of the plurality of metal nanostructures is partially embedded in the dielectric layer (see Fig. 1 attached below) and is exposed to outside in a portion other than a portion embedded in the dielectric layer (see Fig. 1 attached below),
wherein the plurality of metal nanostructures generate localized surface plasmon resonance when irradiated with light; and wherein the light reflecting layer and the dielectric layer function as a Fabry-Perot resonator when irradiated with light (Regarding the claimed “wherein the plurality of metal nanostructures generate localized surface plasmon resonance when irradiated with light; and wherein the light reflecting layer and the dielectric layer function as a Fabry-Perot resonator when irradiated with light”, since JULURI meets all the composition requirements of the claimed product (see the discussion above), JULURI’s composition is considered to inherently provide the same predictable property regarding “wherein the plurality of metal nanostructures generate localized surface plasmon resonance when irradiated with light; and wherein the light reflecting layer and the dielectric layer function as a Fabry-Perot resonator when irradiated with light”, and the property regarding “wherein the plurality of metal nanostructures generate localized surface plasmon resonance when irradiated with light; and wherein the light reflecting layer and the dielectric layer function as a Fabry-Perot resonator when irradiated with light” would obviously have been present in modified JULURI’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112; see [0011]-[0014], [0028], [0031]-[0032]).

    PNG
    media_image1.png
    626
    683
    media_image1.png
    Greyscale


	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	JULURI teaches a resonant wavelength of the Fabry-Perot resonator falls within a range of a peak wavelength of the localized surface plasmon resonance ± a half width of the peak (Regarding the claimed “a resonant wavelength of the Fabry-Perot resonator falls within a range of a peak wavelength of the localized surface plasmon resonance ± a half width of the peak”, since JULURI meets all the composition requirements of the claimed product (see the rejection of claim 1), JULURI’s composition is considered to inherently provide the same predictable property regarding “a resonant wavelength of the Fabry-Perot resonator falls within a range of a peak wavelength of the localized surface plasmon resonance ± a half width of the peak”, and the property regarding “a resonant wavelength of the Fabry-Perot resonator falls within a range of a peak wavelength of the localized surface plasmon resonance ± a half width of the peak” would obviously have been present in modified JULURI’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112; see [0011]-[0014], [0028], [0031]-[0032])).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	JULURI teaches a photoelectrode (see the photoelectrode 113 in Figs. 1, 3) comprising the light absorbing device according to claim 1 (see the rejection of claim 1).  

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 3.
	JULURI teaches a photoelectrode (see the photoelectrode 113 in Figs. 1, 3) comprising the light absorbing device according to claim 3 (see the rejection of claims 1, 3).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JULURI (US 20160160364 A1) as applied to claim 1, claim 3, above, further in view of NOMURA (US 6384318 B1).
	Regarding claims 4, 9, Applicant is directed above for a full discussion as applied to claim 1 and claim 3, respectively.
	Regarding the claimed “wherein a proportion of a volume of the plurality of metal nanostructures each of which is partially embedded in the dielectric layer and is exposed to outside in a portion other than the portion embedded in the dielectric layer in a total volume of all of the plurality of metal nanostructures that are in contact with the dielectric layer is 90% or more” in claim 4 and claim 9, JULURI teaches a proportion of a volume of the plurality of metal nanostructures each of which is partially embedded in the dielectric layer and is exposed to outside in a portion other than the portion embedded in the dielectric layer in a total volume of all of the plurality of metal nanostructures that are in contact with the dielectric layer (see Fig. 1 attached in the rejection of claim 1), but does not explicitly disclose the claimed “90% or more”.  However, NOMURA discloses the light receiving surface of the solar battery module having the roughened surface texture, wherein Fig. 2 shows each of the organic or inorganic material particles is partially embedded in the organic or inorganic material binder and exposed to outside as well, wherein this structure prevents lowering of transmittance (see Fig. 2 and C14/L1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each nanoparticle in the metal nanostructures of the metal nanoparticles so as to be partially embedded in the photocatalytic matrix & spacer layer and exposed to outside as well in the device of JULURI as taught by NOMURA, because the structure prevents lowering of transmittance and because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Therefore modified JULURI teaches the proportion of a volume is 100% (see the discussion above).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 4.
	JULURI teaches a photoelectrode (see the photoelectrode 113 in Figs. 1, 3) comprising the light absorbing device according to claim 4 (see the rejection of claims 1, 4). 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726